  Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 1 of 12 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  LESSIE LEMERAIL HOLLIDAY,                       §
    Plaintiff,                                    §
                                                  §
                                                  §     Case No.
  v.
                                                  §     Jury
                                                  §
  PILGRIM’S PRIDE CORPORATION,                    §
  and whatever entity that at any time            §
  between December 1, 2017 and June 30,           §
  2018 operated any business located at           §
  4840 U.S. Highway 271 North, Pittsburg,         §
  Camp County, Texas 75686,                       §
     Defendant.                                   §

                                         COMPLAINT

       Plaintiff Lessie Lemerail Holliday (“Holliday”) brings this action against Defendant

Pilgrim’s Pride Corporation (“Pilgrim’s”) because it violated federal law – specifically, the

American’s with Disabilities Act, 42 U.S.C. §§ 12101 et seq. (“ADA”).

                                       Nature of the Case

       1.      This is an employment discrimination/retaliation case, and it is based on disability.

This action consists of four claims. In Count One, Holliday asserts that Pilgrim’s violated the

ADA by failing to grant, or even to counter, her request for an accommodation. In Count Two,

Holliday asserts that Pilgrim’s violated the ADA by discharging her because she suffered from an

actual disability. In Count Three, Holliday asserts that Pilgrim’s violated the ADA by discharging

her because she suffered from a perceived, a/k/a “regarded as,” disability. In Count Four, Holliday

asserts that Pilgrim’s violated the ADA by discharging her in retaliation for asking Pilgrim’s for

an accommodation.


Complaint                                                                                    Page 1
  Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 2 of 12 PageID #: 2



                                              Parties

       2.      Plaintiff Lessie Lemerail Holliday is an individual. She resides in Mount Pleasant,

Titus County, Texas, and she resided there at all times in Year 2017, and in Year 2018 during her

employment with Pilgrim’s Pride Corporation.

               A.      Holliday was formerly an “employee,” as that word is defined in 42 U.S.C.

§ 12111(4), of Defendant Pilgrim’s Pride Corporation.

       3.      Pilgrim’s Pride Corporation (“Pilgrim’s”) is an active Delaware corporation.

               A.      It is currently in good standing.

               B.      It is headquartered in Pittsburg, Camp County, Texas.

               C.      It was formerly an “employer,” as that term is defined in 42 U.S.C. §

12111(5)(A), of Holliday all times in Year 2017 and part of Year 2018.

               D.      Pilgrim’s may be served with process by serving its registered agent,

Corporation Service Company d/b/a CSC-Lawyers, Incorporated, at the following location –

211 East 7th Street, Suite 620, Austin, Texas 78701, or wherever else it may be found.

                                           Jurisdiction

       4.      This Court has original, subject matter jurisdiction over this action because

Holliday’s claims under the ADA all present federal questions. See 28 U.S.C. §12101; see also 28

U.S.C. §1343(a)(4) (“civil rights”).

       5.      The Court has personal jurisdiction, both specific and general, over Pilgrim’s

because Pilgrim’s conducts business in Texas, Holliday’s claims for relief all arose in Texas, and

Pilgrim’s is amenable to service by this Court.

                                               Venue

       6.      Venue is proper in this district by reason of 28 U.S.C. § 1391(d)(“Residency of
Complaint                                                                                     Page 2
  Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 3 of 12 PageID #: 3



corporations in States with multiple districts”).

        7.      Venue is also proper in this district by reason of 42 U.S.C. § 12117(a), which

provides that the “procedures set forth in section[] . . . 2000e-5 . . . of this title shall be the powers,

remedies, and procedures this subchapter provides . . . to any person . . . .”

                A.      Section 2000e-5(f)(3) states that an action “may be brought in any judicial

district in the State in which the unlawful employment practice is alleged to have been

committed[.]”

        8.      Finally, venue is proper in this judicial district because a substantial part of the

events or omissions giving rise to Holliday’s claims occurred here. See 28 U.S.C. §1391(b)(2).

                                            Material Facts

        9.      When she was seven years old, Holliday fractured her right ankle.

        10.     Holliday has experienced problems with her right ankle since her fracture

referenced in paragraph 9 supra. For example --

                A.      Holliday limps.

                        (i)     Holliday had this impairment throughout all of calendar year 2016

and into the second week in December 2017.

                B.      Holliday is unable to walk/stand for more than an hour or two.

                        (i)     Holliday had this impairment did this throughout all of calendar year

2016 and into the second week in December 2017.

                C.      Holliday is unable to run.

                        (i)     Holliday had this impairment did this throughout all of calendar year

2016 and into the second week in December 2017.

                D.      Holliday is unable to lift and carry items that weigh more than forty pounds.
Complaint                                                                                           Page 3
  Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 4 of 12 PageID #: 4



                      (i)    Holliday had this impairment throughout all of calendar year 2016

and into the second week in December 2017.

         11.   Holliday began her employment with Pilgrim’s on October 23, 1989.

         12.   Holliday ended her employment with Pilgrim’s on June 27, 2018.

         13.   Sometime during the second week in December 2017, Holliday’s right ankle

stopped functioning. Holliday could no longer bend her right foot or even walk without

experiencing pain.

               A.     When the event referenced in this paragraph occurred, Holliday was

working for Pilgrim’s as a Warehouse Supervisor.

               B.     When the event referenced in this paragraph occurred, Holliday was

working at Pilgrim’s “Distributor Center,” located at 4840 U.S. Highway 271 North, in Pittsburg,

Camp County, Texas 75686.

         14.   Holliday’s doctor responded to the incident described in paragraph 13 supra by

ordering Holliday not to work.

         15.   Holliday underwent surgery on her right ankle on April 25, 2018.

         16.   Holliday underwent a full ankle replacement on April 25, 2018.

         17.   At all times from December 1, 2017 through June 30,2018, Pilgrim’s had in place

an attendance plan/policy under which it removed from its payroll -- without exception, and

regardless of the reason -- any employee who is absent from work for six months.

               A.     Such policies/plans are sometimes known as “Absence Control” policies/

plans.

         18.   Holliday asked Pilgrim’s for more than six months to recover from the surgery

referenced in paragraphs 15 and 16 supra.
Complaint                                                                                 Page 4
  Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 5 of 12 PageID #: 5



          19.   Citing the plan/policy referenced in paragraph 17 supra, Pilgrim’s refused to

accommodate Holliday by giving her more than six months.

          20.   Pilgrim’s discharged Holliday in June 2018.

          21.   Pilgrim’s discharged Holliday during the latter part of June 2018.

          22.   Pilgrim’s discharged Holliday on June 27, 2018.

          23.   Holliday signed an EEOC Form 5, titled Charge of Discrimination, on July 20,

2018.

          24.   Holliday signed an EEOC Form 5, titled Charge of Discrimination, fewer than one

hundred eighty days from the effective date of her discharge.

          25.   The U.S. Equal Employment Opportunity Commission (“EEOC”) received an

EEOC Form 5, titled Charge of Discrimination, that had been signed by Holliday on July 20, 2018.

          26.   On July 24, 2018, the U.S. Equal Employment Opportunity Commission

(“EEOC”) received an EEOC Form 5, titled Charge of Discrimination, that had been signed by

Holliday on July 20, 2018.

          27.   On March 15, 2018, EEOC’s District Director signed a form titled “Notice of Right

to Sue (Issued on Request).

          28.   EEOC’s District Director signed a form titled “Notice of Right to Sue (Issued on

Request)(“Notice”) more than one hundred eighty days after EEOC had received the Charge.

          29.   Holliday received a Notice, signed by EEOC’s District Director, in her mail on

March 19, 2018.

          30.   Due to Pilgrim’s conduct, including the foregoing, Holliday has suffered economic

losses.

                A.     Holliday will likely continue to suffer such losses in the future.
Complaint                                                                                   Page 5
  Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 6 of 12 PageID #: 6



       31.      Due to Pilgrim’s conduct, including the foregoing, Holliday has suffered mental

anguish.

                A.     Holliday will likely continue to suffer such losses in the future.

                                      COUNT ONE:
                       ADA – Discrimination – Failure to Accommodate

       32.      Holliday re-alleges and incorporates by reference all allegations set forth in

paragraphs 9 through 31.

       33.      By reason of the impairment in her right ankle and the consequential limitations,

Holliday suffered an actual disability as the word “disability” is defined in 42 U.S.C.

§12102(1)(A).

       34.      Holliday was “qualified” for the job of Warehouse Supervisor at Pilgrim’s.

Holliday could perform the essential functions of the job in spite of her disability, or, if she could

not, then a reasonable accommodation of her disability would have enabled her to perform the

essential functions of the job.

       35.      Pilgrim’s knew of Holliday’s disabilities and their consequential limitations.

       36.      Holliday asked Pilgrim’s for an accommodation. Specifically, Holliday asked

Pilgrim’s for more time to heal from her right ankle replacement surgery.

       37.      Pilgrim’s failed to grant the accommodation request set forth in paragraph 36 supra.

       38.      Pilgrim’s failed to proffer any counterproposal to Holliday’s accommodation

request set forth in paragraph 36 supra.

       39.      Holliday has satisfied all conditions precedent to the filing of this Count One.

       40.      Due to Pilgrim’s violation of the ADA as set forth in this Count One, Holliday is

entitled to receive an award of wages and employment benefits in the past – “back pay” – plus

Complaint                                                                                        Page 6
  Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 7 of 12 PageID #: 7



wages and employment benefits in the future – “front pay” -- and other appropriate equitable relief.

42 USC §2000e-5(g)(1).

          41.   Due to Pilgrim’s violation of the ADA as set forth in this Count One, Holliday is

entitled to recover compensatory damages in the past, which includes damages for emotional pain

and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses, as well as compensatory damages in the future, which includes damages for emotional pain

and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

          42.   Holliday is entitled to an award of punitive damages against Pilgrim’s because

Pilgrim’s engaged in such discriminatory practices with malice or with reckless indifference to

Holliday’s federally protected rights.

          43.   Holliday seeks recovery of all interest that is lawfully available to her.

          44.   Holliday is entitled to an award of attorney fees pursuant to 42 U.S.C § 12205

if/when she is found to be a “prevailing party.” Holliday also requests reimbursement for expert

witness fees as part of her costs. Id.

                                      COUNT TWO:
                     ADA – Discrimination – Actual Disability – Discharge

          45.   Holliday re-alleges and incorporates by reference all allegations set forth in

paragraphs 9 through 31.

          46.   By reason of the impairment in her right ankle and the consequential limitations,

Holliday suffered from a “disability” as that word is defined in 42 U.S.C. §12102(1)(A).

          47.   Holliday was “qualified” for the job of Warehouse Supervisor at Pilgrim’s.

Holliday could perform the essential functions of the job in spite of her disability, or, if she could

Complaint                                                                                      Page 7
  Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 8 of 12 PageID #: 8



not, then a reasonable accommodation of her disability would have enabled her to perform the

essential functions of the job.

          48.   Pilgrim’s subjected Holliday to an “adverse employment decision” on the basis of

a disability, as the word “disability” is defined in 42 U.S.C. § 12102(1)(A), when on June 27, 2018,

Pilgrim’s discharged Holliday in violation of 42 U.S.C. § 12112(a).

          49.   Holliday has satisfied all conditions precedent to the filing of this Count Two.

          50.   Due to Pilgrim’s violation of the ADA as set forth in this Count Two, Holliday is

entitled to receive an award of wages and employment benefits in the past – “back pay” – plus

wages and employment benefits in the future – “front pay” -- and other appropriate equitable relief.

42 USC §2000e-5(g)(1).

          51.   Due to Pilgrim’s violation of the ADA as set forth in this Count Two, Holliday is

entitled to recover compensatory damages in the past, which includes damages for emotional pain

and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses, as well as compensatory damages in the future, which includes damages for emotional pain

and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

          52.   Holliday is entitled to an award of punitive damages against Pilgrim’s because

Pilgrim’s engaged in such discriminatory practices with malice or with reckless indifference to

Holliday’s federally protected rights.

          53.   Holliday seeks recovery of all interest that is lawfully available to her.

          54.   Holliday is entitled to an award of attorney fees pursuant to 42 U.S.C §12205

if/when she is found to be a “prevailing party.” Holliday also requests reimbursement for expert

witness fees as part of her costs. Id.
Complaint                                                                                     Page 8
  Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 9 of 12 PageID #: 9



                                   COUNT THREE:
         ADA – Discrimination – Perceived (“Regarded As”) Disability – Discharge

       55.     Holliday re-alleges and incorporates by reference all allegations set forth in

paragraphs 9 through 31.

       56.     By reason of the impairment to her right ankle, Holliday suffered from a

“disability” as that word is defined in 42 U.S.C. §12102(1)(C).

       57.     Holliday was “qualified” for the job of Warehouse Supervisor at Pilgrim’s.

Holliday could perform the essential functions of the job in spite of her disability, or, if she could

not, then a reasonable accommodation of her disability would have enabled her to perform the

essential functions of the job.

       58.      Pilgrim’s subjected Holliday to an “adverse employment decision” on the basis of

a disability, as the word “disability” is defined in 42 U.S.C. § 12102(1)(C), when on June 27, 2018,

Pilgrim’s discharged Holliday in violation of 42 U.S.C. § 12112(a).

       59.     Holliday has satisfied all conditions precedent to the filing of this Count Three.

       60.     Due to Pilgrim’s violation of the ADA as set forth in this Count Three, Holliday is

entitled to receive an award of wages and employment benefits in the past – “back pay” – plus

wages and employment benefits in the future – “front pay” -- and other appropriate equitable relief.

42 USC § 2000e-5(g)(1).

       61.     Due to Pilgrim’s violation of the ADA as set forth in this Count Three, Holliday is

entitled to recover compensatory damages in the past, which includes damages for emotional pain

and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses, as well as compensatory damages in the future, which includes damages for emotional pain

and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

Complaint                                                                                      Page 9
 Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 10 of 12 PageID #: 10



losses.

          62.    Holliday is entitled to an award of punitive damages against Pilgrim’s because

Pilgrim’s engaged in such discriminatory practices with malice or with reckless indifference to

Holliday’s federally protected rights.

          63.    Holliday seeks recovery of all interest that is lawfully available to her.

          64.    Holliday is entitled to an award of attorney fees pursuant to 42 U.S.C §12205

if/when she is found to be a “prevailing party.” Holliday also requests reimbursement for expert

witness fees as part of her costs. Id.

                                       COUNT FOUR:
                      ADA Retaliation/Interference, Coercion, Intimidation
                                          (Discharge)

          65.    Holliday re-alleges and incorporates by reference all allegations set forth in

paragraphs 9 through 31.

          66.    Pilgrim’s violated 42 U.S.C. §12203(a) and (b) of the ADA, which read as follows:

          (a) Retaliation. No person shall discriminate against any individual because such
          individual has opposed any act or practice made unlawful by this Act or because
          such individual made a charge, testified, assisted, or participated in any manner in
          an investigation, proceeding, or hearing under this Act.

          (b) Interference, coercion, or intimidation. It shall be unlawful to coerce,
          intimidate, threaten, or interfere with any individual in the exercise or enjoyment
          of, or on account of his or her having exercised or enjoyed, or on account of his or
          her having aided or encouraged any other individual in the exercise or enjoyment
          of, any right granted or protected by this Act.

          67.    Pilgrim’s retaliated against Holliday, and it also engaged in unlawful interference,

coercion and intimidation against Holliday, both in violation of the ADA supra, as follows:

                 A.      First, Holliday asked Pilgrim’s for an accommodation. Specifically,

Holliday asked Pilgrim’s for more time to heal from her ankle replacement surgery.

Complaint                                                                                        Page 10
 Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 11 of 12 PageID #: 11



                       (i)     “A request for accommodation of a disability constitutes protected

activity under . . . the ADA.” See EEOC Compl. Man. §8-II.B.2 (May 20, 1998).

                B.     Shortly after the protected activity described in subpart “A,” Pilgrim’s

committed an employment action that was “materially adverse” as the Supreme Court used that

phrase in Burlington Northern & Santa Fe Railway v. White, 548 U.S. 53, 68 (2006). Specifically,

Pilgrim’s discharged Holliday. Pilgrim’s did this on/about June 27, 2018.

                C.     The legally-protected activity referenced in subpart “A” of this paragraph,

and Pilgrim’s subsequent discharge of Holliday referenced in subpart “B” of this paragraph, are

causally linked by various factors – e.g., temporal proximity, and Pilgrim’s actual knowledge of

Holliday’s legally-protected activity.

          68.   Holliday has satisfied all conditions precedent to the filing of this Count Four.

          69.   Due to Pilgrim’s violation of the ADA as set forth in this Count Four, Holliday is

entitled to receive an award of wages and employment benefits in the past – “back pay” – plus

wages and employment benefits in the future – “front pay” -- and other appropriate equitable relief.

42 USC § 2000e-5(g)(1).

          70.   Due to Pilgrim’s violation of the ADA as set forth in this Count Four, Holliday is

entitled to recover compensatory damages in the past, which includes damages for emotional pain

and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses, as well as compensatory damages in the future, which includes damages for emotional pain

and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

          71.   Holliday is entitled to an award of punitive damages against Pilgrim’s because

Pilgrim’s engaged in such discriminatory practices with malice or with reckless indifference to
Complaint                                                                                     Page 11
 Case 2:19-cv-00171-JRG Document 1 Filed 05/13/19 Page 12 of 12 PageID #: 12



Holliday’s federally protected rights.

        72.     Holliday seeks recovery of all interest that is lawfully available to her.

        73.     Holliday is entitled to an award of attorney fees pursuant to 42 U.S.C §12205

if/when she is found to be a “prevailing party.” Holliday also requests reimbursement for expert

witness fees as part of her costs. Id.

                                           Jury Demand

        74.     Pursuant to FED. R. CIV. P. 38(a), Holliday demands a jury on all issues so triable.

                                         Request for Relief

        WHEREFORE, Plaintiff Lessie Lemarail Holliday asks that Defendant Pilgrim’s Pride

Corporation (“Pilgrim’s”) appear and answer, and that on trial of this action Holliday have final

judgment against Pilgrim’s for the relief set forth in this document.

Dated: May 13, 2019

                                               Respectfully submitted,

                                                             /s/
                                               By: __________________________________
                                                      Wade A. Forsman
                                                      State Bar No. 07264257
                                                      P.O. Box 918
                                                      Sulphur Springs, TX 75483-0918
                                                      903.689.4144 Telephone-East Texas
                                                      972.499.4004 Telephone–Dallas/Fort Worth
                                                      903.689.7001 Facsimile
                                                      wade@forsmanlaw.com

                                               Attorney for Plaintiff Lessie Lemerail Holliday




Complaint                                                                                    Page 12
